Case 5:20-cv-05190-TLB-ELW Document 2 Filed 10/29/20 Page 1 of 15 PagelD #: 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

 

 

FORT SMITH DIVISION

JEFFERY S. ATTLESEY )
Plaintiff )

)

V. ) Civil Action No.5:20-cv-05190

)
LIBERTY MUTUAL INSURANCE COMPANY, )
WAL-MART STORES ARKANSAS, LLC/ )
WAL-MART STORES, INC )
Defendants )

COMPLAINT
COMES NOW Plaintiff, JEFFERY S. ATTLESEY (hereafter “Plaintiff’), by and through
his attorney, G.E. Bryant III “Trae”, of Bryant & Estell, LLC for this Complaint against
Defendants, LIBERTY MUTUAL INSURANCE COMPANY ( referred to herein as the Plan
Administrator); WAL-MART STORES ARKANSAS, LLC/WAL-MART STORES INC (herein
referred to as the Employer) alleges and states as follows:
I, PRELIMINARY STATEMENT

1. This is an action arising under the Employee Retirement Income Security Act of

Page 1 of 15
Case 5:20-cv-05190-TLB-ELW Document 2 _ Filed 10/29/20 Page 2 of 15 PagelD #: 3

3.

1974 (ERISA), as amended, 29 U.S.C. § 1001, ef seq., to recover benefits due under an
employee benefit plan, to clarify the rights of Plaintiff to future benefits under such plan, to
recover attorney fees and costs and obtain other relief as provide by applicable law.
That this action is correctly filed as one arising under the Employment Retirement Income
Security Act of 1974 (ERISA), as amended, 29 U.S.C. § 1001, et seq.

Il. JURISDICTION AND VENUE
Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint.
This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337 and 29 U.S.C.
§ 1132 (a), (), (f) and (g), of the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1101, et seg. (hereafter “ERISA”) as it involves a claim by Plaintiff for disability
benefits under an employee benefit plan regulated and governed under ERISA. Jurisdiction is
predicated under these code sections as well as 28 U.S.C. § 1331 as this action involves a
federal question. Pursuant to 29 U.S.C. §1132(f), this Court has jurisdiction without respect
to the amount in controversy or the citizenship of the parties.
Venue is proper in this District, pursuant to 29 U.S.C. §1132(e)(2), because the Plan as
hereinafter defined was administered in this District and the Employer for which Plaintiff
worked is located in Arkansas and within this Federal District.
The ERISA statute at 29 U.S.C. §1133, in accordance with Regulations of the Secretary of
Labor, provides a mechanism for internal appeal of benefit denials; All administrative

avenues of appeal have been exhausted.

Page 2 of 15
Case 5:20-cv-05190-TLB-ELW Document 2 _ Filed 10/29/20 Page 3 of 15 PagelD #: 4

de

8.

9.

Ill. PARTIES
Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint.
Plaintiff is informed and believes and thereon alleges that the POLICY NUMBER
GD/GF3-850-290765-01 is an “employee welfare benefit plan” within the meaning of
Section 3(1) of ERISA, 29 U.S.C. § 1002(1), established and maintained by the Employer.
Plaintiff is informed and believes and thereon alleges that WALMART STORES
ARKANSAS, LLC/WAL-MART STORES, INC., initially served as the Plan
Administrator and per the Plan intended to provide its employees, including Plaintiff, and
employees of its subsidiaries and affiliates with income protection and continued life

insurance coverage in the event of a disability.

10. Plaintiff alleges upon information and belief that Defendant Separate Defendant, WAL-

11.

MART STORES ARKANSAS, LLC/WAL-MART STORES, INC. is, and was, a foreign
for-profit corporation with the State of Arkansas to do business within the State and does
conduct business within the State; the agent of service (listed as c/o below) and the address
for valid and correct service is:

WAL-MART STORES ARKNASAS, LLC/ Wal-Mart Stores, Inc.

c/o CT CORPORATION SYSTEM

124 WEST CAPITOL AVE SUITE 1900

LITTLE ROCK, AR 7201

That the Employer operated from a physical location in Bentonville Arkansas where Plaintiff

was employed; through employment at said location he was a member of the Plan and

Page 3 of 15
Case 5:20-cv-05190-TLB-ELW Document 2 _ Filed 10/29/20 Page 4 of 15 PagelID #: 5

2.

13:

14.

13.

received benefits.

That the Employer is the named fiduciary of the Plan with authority to delegate its duties and
appoint Trustees of the Plan; upon information and belief The Employer granted or
contracted with The Plan Administrator to make benefits decision which The Employer was
provided notice.

Plaintiff alleges upon information and belief that Defendant LIBERTY MUTUAL
INSURANCE COMPANY is, and was, a registered insurance company with Arkansas
Secretary of State licensed and registered to do business with the State of Arkansas to do
business within the State; the agent of service (listed as c/o below) and the address for valid

and correct service is:

LIBERTY MUTUAL INSURANCE COMPANY

c/o CORPORATION SERVICE COMPANY

300 SPRING BUILDING SUITE 90

LITTLE ROCK, AR 72201
Plaintiff alleges upon information and belief that Defendant LIBERTY MUTUAL
INSURANCE COMPANY is, and at all relevant times was, the insurer and Claims
Administrator for the Plan within the meaning of Section 3(16)(A) of ERISA, 29 U.S.C.
§1002(16)(A).
That at all times relevant to this complaint LIBERTY MUTUAL INSURANCE
COMPANY acted as claims fiduciary for the Plan in that it received premium payments

benefiting financially and also acting as the Claims Administer with the authority to approve

or deny Plaintiff's benefits.

Page 4 of 15
Case 5:20-cv-05190-TLB-ELW Document 2 _ Filed 10/29/20 Page 5 of 15 PagelD #: 6

16.

Le

18.

19,

20.

At all relevant times, Plaintiff was a resident and citizen of the United States, an employee of
the Employer, it successors, affiliates and/or subsidiaries, and a participant in the Plan within
the meaning of Section 3(7) of ERISA, 29 U.S.C. §1002(7).
Based upon information and belief, Plaintiff alleges that at all relevant times he was covered
under GROUP INSURANCE POLICY NUMBER GD/GF3-850-290765-01 (herein
referred to as the PLAN) which were issued or offered by Defendants within the State of
Arkansas to employees of The Employer that were eligible to be participants and
beneficiaries of the Plan, said employees including Plaintiff.

IV. STANDARD OF REVIEW
Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint.
That the Plan does not grant discretionary authority to The Plan Administrator, that should
the Plan grant discretionary authority Arkansas Insurance Commission’s Finalized Rule 101
Titled: Prohibition On The Use Of Discretionary Clauses In Disability Income Policies — as
promulgated pursuant to Ark. Code Ann. § 23-61-108, 23-66-207, 25-15-204 and other
applicable laws or rules: prohibits any policy, contract, certificate or agreement offered or
issued in the State of Arkansas which provides for disability income protection coverage
from containing provisions purporting to reserve to the insurer discretion in interpreting the
contract terms or/and providing standards of interpretation and/or review that are inconsistent
with the laws of Arkansas.

That Rule 101 prevents the application of and/or use of any Discretionary Clause in

Page 5 of 15
Case 5:20-cv-05190-TLB-ELW Document 2 Filed 10/29/20 Page 6 of 15 PagelD #: 7

determining Plaintiffs award and/or denial of benefits.

21. Pursuant to 29 U.S.C. § 1 144(b)(2)(A) if a state, in this case Arkansas, seeks to promulgate
controls regarding what insurers can and cannot include in their insurance policies, ERISA’s
savings clause saves that statute from preemption.

22. Arkansas Insurance Commission Rule 101 is not preempted by federal law.

23. Arkansas Law prohibits use of discretionary clauses and the Court must apply a De Novo
review.

24. Should Defendants argue that the Plan grants discretionary review Plaintiff request that the
Court Order briefs on the matter prior to the entry of Motions for Summary Judgement for
determination of benefits.

V. THE PLAN

25. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint.

26. The Plan provides Monthly Long-Term Disability (“LTD”) benefits for Claimants that are

disabled pursuant to the Plan’s definition of Disabled.

Page 6 of 15
Case 5:20-cv-05190-TLB-ELW Document 2 _ Filed 10/29/20 Page 7 of 15 PagelD #: 8

VI. DISABILITY FROM OWN/REGULAR OCCUPATION
AND DISABLING DIAGNOSIS

27. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint

28. Plaintiff is disabled and worked as a Flex-o Press Operator in their regular occupation
they are suffering from symptoms and impairment resulting from x-linked
hypogammaglobulinemia; chrons disease; irritable bowel syndrome and pain
throughout his body limiting his functional ability among other medical conditions.

29. Plaintiff worked as a Flex-o Press Operator which is a Medium Duty position where the
claimant was to use safe and correct procedures to operate machines in assigned areas.
Clean and maintains assigned machines and areas using appropriate tools, chemicals
and supplies in a timely manner. Print and/or die cut materials by operating a
flexographic press; loading raw stock; converting raw stock to printed product; and
monitoring ink flow and quality.

30. Immediately Prior to Plaintiff's disability they were employed by The Employer.

31. Plaintiff became unable to function at the level required to perform the own/regular
occupation.

Vil. DISABILITY FROM ANY OCCUPATION

32. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set

forth above or otherwise presented within this Complaint.

33. The Plan’s definition of Disability changes after a set period of time as outlined by the plan

Page 7 of 15
Case 5:20-cv-05190-TLB-ELW Document 2 _ Filed 10/29/20 Page 8 of 15 PagelD #: 9

34,

35.

36.

37.

38.

39,

contract.
VII. PROCEDURE
Plaintiff timely appealed each denial with additional medical information and testing to

support his claim for benefits.

That Defendants ignored information and testing provided by treating physicians and experts
and instead relied on biased opinions presented by their in-house reviewers and retained
experts.

To date, Plaintiff continues to receive regular care and treatment by medical professionals
regarding conditions causing disability.

Plaintiff is receiving Social Security Disability Benefits based upon his disabling condition
and has so since leaving employment with the Employer.

Defendant(s) decision to deny disability insurance benefits was wrongful and contrary to the
terms of the Plan based upon the substantial medical evidence in the possession of Defendant
at the time of the denials. ERISA imposes higher-than-marketplace quality standards on
insurers. It sets forth a special standard of care upon a plan administrator, namely, that the
administrator discharge its duties in respect to discretionary claims processing solely in the
interests of the participants and beneficiaries of the plan, and it underscores the particular
importance of accurate claims processing by insisting that administrators provide a “full and
fair review” of claim denials.

Defendant has failed to establish any improvement or change in Plaintiffs condition or

statements within the medical records supporting a change that would now allow Plaintiff the

Page 8 of 15
Case 5:20-cv-05190-TLB-ELW Document 2 Filed 10/29/20 Page 9 of 15 PagelD #: 10

40.

4].

42.

43,

44.

45.

46,

47.

ability to work

DEFENDANTS’ CONFLICT OF INTEREST
Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint
At all relevant times, Defendants have been operating under an inherent and structural
conflict of interest because, on the one hand, Defendants are liable for benefit payments due
to Plaintiff and, on the other hand, each payment issued depletes Defendants’ assets.
Defendants’ determination was influenced by this conflict of interest.
Defendants pay substantial sums of money to its medical consultants and medical
examinations to conduct reviews.
Because the medical consultants derive substantial income from performing file reviews for
Defendants’ insured’s, the medical consultants have an incentive to provide file reviews that
Defendants deem favorable in order to perform future file reviews for Defendants.
Defendants based their denials on the opinion of medical consultants and examiners
employed by Defendants who were operating under a conflict of interest.
Defendants also failed to take active steps to reduce potential bias and to promote accuracy of
its benefit determinations.
Further Arkansas Insurance Department Finalized Rules, Rule 101 — Prohibition On The Use
Of Discretionary Clauses In Disability Income Policies — Section 2: Purpose characterizes
Defendants position as an insurer responsible for providing disability income benefits while

asserting discretionary authority to decide what benefits are due as a conflict of interest.

Page 9 of 15
Case 5:20-cv-05190-TLB-ELW Document2_ Filed 10/29/20 Page 10 of 15 PagelID #: 11

48.

49,

50.

a1.

i

53.

54.

55.

COUNT I
Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set
forth above or otherwise presented within this Complaint
Defendants had no legal or factual basis for denying Plaintiffs benefits, The Plan Administer
incorrectly terminated benefits and The Employer, upon information and belief, failed in its
review and acceptance of The Plan Administrators benefits decision
Under the terms of the Plan, Defendants agreed to provide Plaintiff with certain disability
insurance benefits in accordance with the terms and conditions set forth.
To date, Defendants have failed and refused to pay Plaintiff the benefits rightfully entitled.
Plaintiff has satisfied all conditions precedent under the LTD Plan and is thus eligible to
receive benefits, additionally Plaintiff is entitled any additional benefits available under the
plan or associated plans should they be awarded LTD Benefits.
Defendants determination that Plaintiff is not totally disabled within the meaning of the Plan
is contrary to the terms of the Plan, contrary to the medical evidence, unreasonable and an
abuse of discretion.
Defendants have financial conflicts of interest with respect to handling, monitoring, and
eventually denying Plaintiffs disability benefits. Defendants have financial conflicts of
interest, as both administrator of the Plan and the payor of benefits thereunder, when
deciding to terminate Plaintiffs disability benefits.
Defendants engaged in unlawful behavior to deny Plaintiffs benefits, as evidenced by the

following without limitation:

Page 10 of 15
Case 5:20-cv-05190-TLB-ELW Document2_ Filed 10/29/20 Page 11 of 15 PagelD #: 12

a. Denying benefit payments to Plaintiff at a time when they knew that she was
entitled to said benefits under the terms of the LTD Plan, in bad faith and contrary
to the Plan;

b. Unreasonably withholding payments from Plaintiff knowing the claim for benefits
was valid;

c. Unreasonably failing to pay benefits without having any evidence, substantial or
otherwise, supporting its decision to deny benefits;

d. Relying on non-examining physicians to deny a claim supported by the treating
physician;

e. Failing to assess the material and substantial duties of Plaintiff s regular
occupation, as defined by the Plan, to include both exertional and non-exertional
or cognitive demands;

f. Selectively highlighting certain factors in medical or reviewing reports in order to
cast a favorable light on its position, while ignoring the conclusions of Plaintiffs
treating physician regarding the conditions for which she render treatment;

g. Basing its denial on the opinions of medical consultants and examiners employed
by Defendants and, therefore, operating under a conflict of interest:

h. Ignoring the opinion of Plaintiffs treating physician and/or misrepresented the
opinions of Plaintiff s treating physicians whose opinion supported disability and
was based on substantial evidence in the claim file;

i. Disregarding Plaintiffs treating physician’s assessment of Plaintiffs medical

Page 11 of 15
Case 5:20-cv-05190-TLB-ELW Document2_ Filed 10/29/20 Page 12 of 15 PagelD #: 13

conditions and how they restrict and limit him from performing her regular
occupation or any occupation without any basis for doing so in violation of 29
C.F.R. §2560.503-I(h)(2)(iv);

j. Disregarding Plaintiffs subjective complaints, her own assessment of her medical
condition, and how she is restricted and limited from performing work functions
in violation of 29 C.F.R. §2560.503-1(h)(2)(iv);

k. Failing to provide a “full and fair review” as it was obligated to do pursuant to 29
C.F.R. §2560.503-1(h)(4);

1. Failing to maintain and utilize “reasonable claims procedures” as it was obligated
to do pursuant to 29 C.F.R. §2560.503-I(b), in violation of ERISA; and

m. Consistently acting in their own corporate interests instead of those of the LTD
Plan and its participants.

56. Plaintiff has been forced to bring the instant action as a direct result of Defendants’ unlawful
denial and violations of the Plan and ERISA.

57. As a direct and proximate result of Defendants’ failure to provide Plaintiff with disability
benefits, Plaintiff has been deprived of said disability benefits since benefits were terminated
and/or denied

58. Under 29 U.S.C. §1 132(a)(1)(B), Plaintiff is entitled to recover disability benefits under the
Plan that have not been paid to date and those that will become due in the future, as well as
any other benefits and reimbursements that she may be entitled to by virtue of her entitlement

to disability benefits under the Plan, including those related to life insurance, together with

Page 12 of 15
Case 5:20-cv-05190-TLB-ELW Document2_ Filed 10/29/20 Page 13 of 15 PagelD #: 14

interest thereon.

COUNT II

59. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set

forth above or otherwise presented within this Complaint

60. By reason of Defendants’ failure to pay Plaintiff long term disability benefits as due under

61.

the terms of the LTD Plan, Plaintiff has been forced to retain attorneys to recover such
benefits, for which Plaintiff has and will continue to incur attorney’s fees.

Plaintiff is entitled to recover reasonable attorney’s fees and the costs of this action, pursuant
to Section 502(g)(1) of ERISA, 29 U.S.C. §1132(g)(1), with interest thereon.

COUNT III

62. Plaintiff repeats and re-alleges herein, as through written word for word, the allegation set

63.

forth above or otherwise presented within this Complaint
A controversy now exists between the parties as to whether Plaintiff is disabled as defined in

the Plan.

64. Plaintiff seeks the declaration of this Court that they met the Plan definition of disability and

65.

consequently they are entitled to all benefits from the Plan to which they might be entitled
while receiving disability benefits, including continuation of life insurance coverage
provided under the Plan, and reimbursement of all expenses and premiums paid for such
benefits for the termination of benefits to the present, together with interest thereon.

In the alternative, Plaintiff seeks a remand for a determination of Plaintiffs claim consistent

with the terms of the Plan.

Page 13 of 15
Case 5:20-cv-05190-TLB-ELW Document2_ Filed 10/29/20 Page 14 of 15 PagelD #: 15

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

L.

An award of benefits in the amount not paid to Plaintiff retroactive to the application
and/or final denial and termination of benefits for LTD benefits, giving Defendant
appropriate credit for benefits paid, together with interest at the legal rate on each
monthly payment from the date it became due until the date it is paid;

Continuation of life insurance coverage provided under the Plan and all other
benefits from the Plan to which Plaintiff might be entitled while receiving disability
benefits, including reimbursement of all expenses and premiums paid for such benefits,
together with interest thereon.

Award statutory penalties that may be appropriate as allowed by law;

Clarifying and declaring that the Plan is obligated to pay Plaintiff long term
disability benefits in the future as required by the Plan;

An order determining Plaintiff is entitled to future disability benefits so long as she
remains disabled as defined in the Plan;

For reasonable attorney fees and costs incurred in this action; and

For such other and further relief as the Court deems just and proper.

Page 14 of 15
Case 5:20-cv-05190-TLB-ELW Document2_ Filed 10/29/20 Page 15 of 15 PagelD #: 16

Respectfully Submitted,
JEFFERY S. ATTLESEY

By: :

G. E. Bryant, IIL, “Trae” ABA# 2013050
Bryant & Estell, LLC

312 S. 16th St.

Fort Smith, AR 72901

Phone No.: (479) 231-4900

Fax No.: (479) 255-9199

Email: trae@bryantestell.com

 

Page 15 of 15
